Exhibit 10.2

CBRE GROUP, INC.

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNITS

GRANT NOTICE

CBRE Group, Inc. (the “Company”), pursuant to its 2012 Equity Incentive Plan
(the “Plan”), hereby grants to the “Participant” identified below an award (the
“Award”) of that number of Restricted Stock Units set forth below (the “Units”).
In general, each Unit is the right to receive one (1) share of the Company’s
Class A Common Stock (the “Shares”) at the time such Unit vests. This Award is
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Agreement (the “Agreement”) and the Plan (collectively,
the “Award Documents”), both of which are attached hereto and incorporated
herein in their entirety.

Grant Date:

Vesting Commencement Date:

 

Number of Units Subject to Award:

 

Vesting Schedule:

Subject to Section 4 of the Agreement, one-fourth (1/4th) of the Units subject
to the Award shall vest on each anniversary of the Vesting Commencement Date
over a period of four (4) years.

 

Consideration:

No payment is required for the Shares, although payment may be required for the
amount of any withholding taxes due as a result of the delivery of the Shares as
described in greater detail in the Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents and the Plan’s Prospectus, and understands and
agrees to terms set forth in the Award Documents. Participant acknowledges that
he or she is accepting the Award by electronic means and that such electronic
acceptance constitutes Participant’s agreement to be bound by all of the terms
and conditions of the Award Documents. By accepting the Award, Participant
consents to receive any documents related to participation in the Plan and the
Award by electronic delivery and to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. Participant also acknowledges that this Grant
Notice must be returned to the Company (including through electronic means).
Participant further acknowledges that as of the Grant Date, the Award Documents
set forth the entire understanding between Participant and the Company regarding
the acquisition of Units and Shares and supersede all prior oral and written
agreements



--------------------------------------------------------------------------------

on that subject with the exception of (i) Awards previously granted and
delivered to Participant under the Plan, and (ii) the following agreements only,
if any:

 

OTHER AGREEMENTS:        

 

 

 

 

ATTACHMENTS:

 

I. Restricted Stock Unit Agreement

II. CBRE Group, Inc. 2012 Equity Incentive Plan



--------------------------------------------------------------------------------

CBRE GROUP, INC. 2012

EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

Pursuant to the provisions of the Company’s 2012 Equity Incentive Plan (“Plan”),
the terms of the Grant Notice to which this Restricted Stock Unit Agreement is
attached (“Grant Notice”) and this Restricted Stock Unit Agreement
(“Agreement”), CBRE Group, Inc. (the “Company,” and together with its
Subsidiaries and Affiliates, the “Company Group”) grants you that number of
Restricted Stock Units (the “Units”) as set forth in the Grant Notice as of the
date specified in the Grant Notice (“Grant Date”). Defined terms not explicitly
defined in this Agreement or in the Grant Notice but defined in the Plan shall
have the same definitions as in the Plan.

The details of your Award are as follows:

1. THE AWARD. The Company hereby awards to you the aggregate number of Units
specified in your Grant Notice. Each Unit is the right to receive one (1) share
of the Company’s Class A Common Stock (the “Shares”) on the Vesting Date (as
defined below). The Units and the Shares are awarded to you in consideration for
your continued service to the Company or the Company Group.

2. DOCUMENTATION. As a condition to the award of the Units and the Shares, you
agree to execute the Grant Notice and to deliver the same to the Company
(including through electronic means), along with such additional documents as
the Committee may require, within the time period prescribed by the Company or
else this Award shall be forfeited without consideration. The Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and the Award by electronic means or request your consent to
participate in the Plan by electronic means. By accepting the Award, you consent
to receive such documents by electronic delivery and agree to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

3. CONSIDERATION FOR THE AWARD. No cash payment is required for the Units or the
Shares, although you may be required to tender payment in cash or other
acceptable form of consideration for the amount of any withholding taxes due as
a result of delivery of the Shares.

4. VESTING. Except as otherwise specified in this Agreement and the Plan, the
Units will vest as provided in the Grant Notice (the “Vesting Date”). Any Units
which have not vested as of the date of your termination of Continuous Service
shall thereupon be forfeited immediately and without any further action by the
Company, except as otherwise directed by the Committee; provided, however, that:

(a) If your Continuous Service terminates due to your death or Disability (as
defined below) after the Vesting Commencement Date, the following number of
unvested Units automatically will become vested:

 

1

Grant Date: [                    ,             ]



--------------------------------------------------------------------------------

(i) If such termination occurs within 12 months following the Vesting
Commencement Date, the number of unvested Units that will become vested will be
equal to (x) the number of days that have elapsed from the Vesting Commencement
Date through the date of your termination of Continuous Service divided by 365,
multiplied by (y) the number of Units subject to your Award, rounded down to the
nearest whole Unit, and such vesting will occur as of the date of your
termination of Continuous Service (and such date will be deemed to be the
“Vesting Date” for purposes of such Units); or

(ii) If such termination occurs more than 12 months following the Vesting
Commencement Date, the number of unvested Units that will become vested will be
equal to all of the unvested Units subject to your Award, and such vesting will
occur as of the date of your termination of Continuous Service (and such date
will be deemed to be the “Vesting Date” for purposes of such Units).

The Award will immediately terminate following such vesting and the issuance of
Shares pursuant to Section 6 below.

For purposes of the Award, “Disability” means that you are unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months.

(b) If, after the Vesting Commencement Date, (1) your Continuous Service
terminates due to your Retirement (as defined below), and (2) (x) after such
termination through the applicable Vesting Date you have at all times satisfied
certain noncompetition, nonsolicitation and confidentiality conditions imposed
by the Company (in its sole discretion) upon or promptly following such
termination and (y) you provide the Company with a certification (in a form
acceptable to the Company) that you have satisfied all such conditions during
such period, the following number of unvested Units will continue to vest as
provided in the Grant Notice:

(i) If such termination occurs within 12 months following the Vesting
Commencement Date, the number of unvested Units that will continue to vest as
provided in the Grant Notice will be equal to (x) the number of days that have
elapsed from the Vesting Commencement Date through the date of your termination
of Continuous Service divided by 365, multiplied by (y) the number of Units
subject to your Award, rounded down to the nearest whole Unit; or

(ii) If such termination occurs more than 12 months following the Vesting
Commencement Date, the number of unvested Units that will continue to vest as
provided in the Grant Notice will be equal to all of the unvested Units subject
to your Award.

For purposes of the Award, “Retirement” means your voluntary termination of
Continuous Service at age 62 or older with at least ten years of Continuous
Service.

With respect to the vesting of this Award, the provisions of this Section 4
shall apply and supersede the terms of any other plan, program or arrangement
maintained by the Company or the Company Group or any other agreement between
you and the Company or the Company Group.

 

2

Grant Date: [                    ,             ]



--------------------------------------------------------------------------------

5. NUMBER OF SHARES AND PURCHASE PRICE. The number of Shares subject to your
Award may be adjusted from time to time pursuant to the provisions of Section 13
of the Plan.

6. ISSUANCE AND CERTIFICATES. The Company will deliver to you a number of Shares
equal to the number of vested Units subject to your Award, including any
additional Units received pursuant to Section 5 above that relate to such vested
Units, as soon as reasonably practicable after the applicable Vesting Date, but
in no event later than December 31 of the calendar year in which the applicable
Vesting Date occurs. However, if a scheduled delivery date falls on a date that
is not a business day, such delivery date shall instead fall on the next
following business day. Notwithstanding the foregoing, in the event that (i) you
are subject to the Company’s policy permitting officers and directors to sell
Shares only during certain “window periods,” as in effect from time to time (the
“Policy”), or you are otherwise prohibited from selling Shares in the open
market, and any Shares subject to your Award are scheduled to be delivered on a
day (the “Original Distribution Date”) that does not occur during an open
“window period” applicable to you or a day on which you are permitted to sell
Shares pursuant to a written plan that meets the requirements of Rule 10b5-1
under the Exchange Act, as determined by the Company in accordance with the
Policy, or does not occur on a date when you are otherwise permitted to sell
Shares in the open market, and (ii) the Company elects not to satisfy its tax
withholding obligations by withholding Shares from your distribution, then such
Shares shall not be delivered on such Original Distribution Date and shall
instead be delivered on the first business day of the next occurring open
“window period” applicable to you pursuant to the Policy (regardless of whether
you are still providing Continuous Service at such time) or the next business
day when you are not prohibited from selling Shares in the open market, but in
no event later than December 31 of the calendar year in which the applicable
Vesting Date occurs.

There are no certificates evidencing the Units. Certificates evidencing the
Shares to be delivered pursuant to this Agreement shall be issued by the Company
and shall be registered in your name.

7. TRANSFER RESTRICTIONS. The Units are non-transferable. Shares that are
received under your Award are subject to the transfer restrictions set forth in
the Plan and any transfer restrictions that may be described in the Company’s
bylaws or charter or insider trading policies in effect at the time of the
contemplated transfer.

8. NO RIGHTS AS A STOCKHOLDER. A Unit (i) does not represent an equity interest
in the Company, and (ii) carries no voting, dividend or dividend equivalent
rights. You will not have an equity interest in the Company or any of such
shareholder rights, unless and until the Shares are delivered to you in
accordance with this Agreement.

9. SECURITIES LAWS. Upon the delivery of the Shares, you will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.

 

3

Grant Date: [                    ,             ]



--------------------------------------------------------------------------------

10. LEGENDS ON CERTIFICATES. The certificates representing the Shares delivered
to you as contemplated by this Agreement shall be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the Plan
or the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.

11. AWARD NOT A SERVICE CONTRACT AND NO ENTITLEMENT TO FUTURE GRANTS. Your Award
is not an employment or service contract, and nothing in your Award shall be
deemed to create in any way whatsoever any obligation or right to continued
employment or service with or to the Company Group. In addition, nothing in your
Award shall obligate the Company, its stockholders, its Board or employees to
continue any relationship that you might have as a member of the Company’s Board
of Directors, as an employee or as any other type of service provider for the
Company. You acknowledge and agree that this Award was granted in the
Committee’s discretion and that neither the grant of this Award nor the issuance
of any Shares pursuant to this Award creates any entitlement to or expectation
of any future grant of Units or any future benefits in lieu of Units.

12. TAX CONSEQUENCES. You are responsible for any taxes due in connection with
your receipt of this Award, including the vesting of such Award and delivery of
Shares, and for declaring the Award to the relevant tax authority to which you
are subject, if required.

13. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll and any other amounts payable to you (or, in
the Company’s discretion, from Shares that become deliverable upon vesting under
this Award), and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company, if any, which arise in connection with the grant of
or vesting of your Award or the delivery of Shares under the Award.

(b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares.

14. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by overnight courier,
certified or registered mail, return receipt requested, postage prepaid, or
electronic mail and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the last address
you provided to the Company.

 

4

Grant Date: [                    ,             ]



--------------------------------------------------------------------------------

15. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Committee to carry out
the purposes or intent of this “Award” (as defined in the Grant Notice to which
this Agreement is attached).

(b) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(c) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

16. GOVERNING PLAN DOCUMENT. Your Award is subject to all interpretations,
amendments, rules and regulations that may from time to time be promulgated and
adopted pursuant to the Plan. In the event of any conflict between the
provisions of the Plan and any other document, the provisions of the Plan shall
control.

17. DATA PRIVACY CONSENT. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award Documents (“Data”) by and
among, as applicable, the Company, Company Group, and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
your participation in the Plan.

You understand that Company and the Company Group may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social security number, social insurance
number or other identification number, salary, nationality, job title, any
shares of stock or directorships held in Company or Company Group, details of
all Awards or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the exclusive
purpose of implementing, administering and managing the Plan.

You understand that Data will be transferred to Morgan Stanley Smith Barney, LLC
(“MSSB”), or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
Company, MSSB and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing
your participation in the Plan. You understand that Data will be held only as
long as is necessary to implement, administer and manage your participation in
the Plan. You understand that you may, at any time, view Data, request
additional information about the storage and processing of Data, require any

 

5

Grant Date: [                    ,             ]



--------------------------------------------------------------------------------

necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Company or Company Group will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company would
not be able to grant you Awards or other equity awards or administer or maintain
such awards. Therefore, you understand that refusing or withdrawing your consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.

 

6

Grant Date: [                    ,             ]